ACCEPTED
                                                                                   08-20-00139-CR
                                                                       EIGHTH COURT OF APPEALS
                             08-20-00139-CR                                       EL PASO, TEXAS
                                                                                 3/11/2021 4:16 PM
                                                                            ELIZABETH G. FLORES
                                                                                            CLERK

                         No. 08-20-00139-CR

              In the Court of Appeals for the Eighth District FILED IN
                              El Paso, Texas             8th COURT OF APPEALS
                                                             EL PASO, TEXAS
                                                          3/11/2021 4:16:56 PM
                           Omar Calderon,                 ELIZABETH G. FLORES
                             Appellant                            Clerk


                                    v.

                          The State of Texas,
                               Appellee

              Appeal from the 450th Judicial District Court
                         Travis County, Texas
                  Cause Number D-1-DC-20-904007
               Honorable Judge Brad Urrutia, Presiding

                            STATE’S BRIEF


                                         JOSÉ P. GARZA
                                         District Attorney
                                         Travis County, Texas

                                         /s/ Nancy Nicolas
                                         Nancy Nicolas
                                         Assistant District Attorney
                                         State Bar No. 24057883
                                         P.O. Box 1748
                                         Austin, Texas 78767
                                         (512) 854-9400
                                         Fax No. (512) 854-4206
                                         Nancy.Nicolas@traviscountytx.gov
                                         AppellateTCDA@traviscountytx.gov




Oral argument is not requested
                                 TABLE OF CONTENTS

INDEX OF AUTHORITIES ................................................................ ii
STATEMENT REGARDING ORAL ARGUMENT ............................. iii
STATE’S REPLY TO APPELLANT’S SOLE POINT OF ERROR ........ 1
    The Standard of Review is Abuse of Discretion. .................................. 2
    The Statements Made by A.C. to her Therapist Did Not Describe
    Sufficiently Discernable Allegations of Sexual Abuse to Qualify the
    Therapist as an Outcry Witness. .......................................................... 3
    If the Designation of Detective Dunn as the Outcry Witnesses Was
    Error, Such Error Was Harmless. ....................................................... 9
CONCLUSION .................................................................................. 12
PRAYER ............................................................................................ 13
CERTIFICATE OF COMPLIANCE AND SERVICE .......................... 14




                                                    i
                                       INDEX OF AUTHORITIES

      Cases

Carty v. State, 178 S.W.3d 297 (Tex. App.—Houston [1st Dist.] 2005) ........................... 11
Creech v. State, 2011 Tex. App. LEXIS 3340 (Tex. App.—Dallas May 4, 2011) ................ 11
Foreman v. State, 995 S.W.2d 854 (Tex. App. -- Austin [3rd dist.] 1999) ......................... 6
Garcia v. State, 792 S.W.88, at 92 (Tex. Crim. App. 1990). .......................................6,7,15
Gibson v. State, 595 S.W.3d 321, 327 (Tex. App. – Austin [3d dist.] 2020) .................... 13
Hernandez v. State, 973 S.W.2d 787 (Tex. App. -- Austin [3rd dist.] 1998) ...................... 6
Salinas v. State, 2020 Tex. App. LEXIS 1130, *3-4 (Tex. App. El Paso February 10,
  2020) (not designated for publication) ........................................................................ 6,8
State v. Akteyarlee, 2006 Tex. App. LEXIS 12930 (Tex. App. – Austin [3rd dist.] 2016)
  (not designated for publication) ................................................................................ 14,15
Taylor v. State, 268 S.W.3d 571, 592 (Tex. Crim. App. 2008) ........................................ 13
Torres v. State, 2000 Tex. App. LEXIS 4927 (Tex. App.—Austin July 27, 2000) ............ 8
White v. State, 2008 Tex. App. LEXIS 3977 (Tex. App.—Fort Worth May 29, 2008) ..... 11




      Statutes
Tex. Code Crim. Pro. Art. 38.072 ...............................................................................passim



      Rules
Tex. R. App. P. 44.2(a) ........................................................................................................ 8
Tex. R. App. P. 44.2(b) ..................................................................................................... 8,9
Tex. R. Evid. 103(a) ............................................................................................................. 3




                                                                   ii
           STATEMENT REGARDING ORAL ARGUMENT

     The State believes that oral argument is unnecessary because the facts

and legal arguments are adequately presented in the briefs filed by the

parties. Therefore, the State is not requesting oral argument.




                                       iii
                           No. 08-20-00139-CR

                In the Court of Appeals for the Eighth District
                                El Paso, Texas

                              Omar Calderon,
                                Appellant

                                       v.

                            The State of Texas,
                                 Appellee

                Appeal from the 450th Judicial District Court
                           Travis County, Texas
                    Cause Number D-1-DC-20-904007
                 Honorable Judge Brad Urrutia, Presiding

                              STATE’S BRIEF


To the Honorable Eighth Court of Appeals:

      Now comes the State of Texas and files this brief in response to that of

Appellant.


   STATE’S REPLY TO APPELLANT’S SOLE POINT OF ERROR

      Appellant argues that the trial court erred when it held that Detective

Dunn was a proper outcry witnesses with respect to allegations made by A.C.

against Appellant. App. Brief at 3. The State contends that the trial court

did not abuse its discretion, and in the alternative, any error in the ruling was

harmless.




                                            1
           The Standard of Review is Abuse of Discretion.



      A trial court’s admission of hearsay testimony that is admissible

pursuant to Tex. Code of Crim. Pro. Art. 38.072 is reviewed for abuse of

discretion. Hernandez v. State, 973 S.W.2d 787, at 789 (Tex. App. – Austin

[3d dist.] 1998). The abuse of discretion standard “applies with equal force

to the trial court's determination of who is a proper outcry witness.” Salinas

v. State, 2020 Tex. App. LEXIS 1130, *3-4 (Tex. App. El Paso February 10,

2020) (not designated for publication).

   A trial court's findings concerning the designation of an outcry witness

will be upheld when the findings are supported by evidence in the record.

Garcia v. State, 792 S.W.2d 88, at 92 (Tex. Crim. App. 1990). The trial court

is afforded broad discretion in that determination, and “[t]he exercise of that

discretion will not be disturbed unless a clear abuse of that discretion is

established by the record.” Id. A ruling that falls within the “zone of

reasonable disagreement” will not be reversed. Foreman v. State, 995

S.W.2d 854, at 856 (Tex. App. – Austin [3d. dist.] 1999).




                                        2
 The Statements Made by A.C. to her Therapist Did Not Describe
 Sufficiently Discernable Allegations of Sexual Abuse to Qualify
               the Therapist as an Outcry Witness.



      To make determinations under Article 38.072, including who was the

“first person” who was given a “statement about the offense,” the trial court

must conduct a fact-specific inquiry that demands close scrutiny. Garcia v.

State, 792 S.W.2d at 92 (Tex. Crim. App. 1990). The statutory text has been

interpreted to mean “that the outcry witness must be the first person, 18

years old or older, to whom the child makes a statement that in some

discernible manner describes the alleged offense. We believe that the

statement must be more than words which give a general allusion that

something in the area of child abuse was going on.” Id. at 91. The Texas

Court of Criminal Appeals articulated, “the societal interest in curbing child

abuse would hardly be served if all that "first person" had to testify to was a

general allegation from the child that something in the area of child abuse

was going on at home. Thus we decline to read the statute as meaning that

any statement that arguably relates to what later evolves into a allegation of

child abuse against a particular person will satisfy the requisites of Sec. 2

(a)(2). The statute demands more than a general allusion of sexual abuse.”

Id.



                                        3
     It is not uncommon for a child to make a general statement to one adult

generally alluding to sexual abuse, and make a subsequent statement to

another listener that explicitly sets forth how, when, and where the alleged

sexual abuse took place, thereby describing the sexual abuse in a discernable

manner in the latter statement. See Torres v. State, NO. 03-99-00485-CR,

2000 Tex. App. LEXIS 4927 (Tex. App.—Austin July 27, 2000).

“Consequently, the proper outcry witness is not the first adult to whom the

child made any mention of the offense, but the first adult to whom the child

related      specific      details       concerning        the       offense.”

Salinas v. State, 2020 Tex. App. LEXIS 1130, *14 (Tex. App. El Paso February

10, 2020).

     Here, the dispute centered around whether Detective Dunn, who had

been designated by the State in a pretrial notice, was an outcry witness based

on his interview of A.C. which took place on August 23, 2017. 5 RR 195-6.

Appellant’s attorneys contended that Detective Dunn was not the first person

to whom A.C. made a statement about allegations of sexual abuse by

Appellant, and asserted that A.C.’s therapist, Barbara Ritchie, had in fact

heard an outcry statement as to the same events during her therapy sessions

which began in 2015. 5 RR 241. Both Detective Dunn and Ms. Ritchie

testified in the outcry hearing conducted outside the presence of the jury.



                                        4
      Ritchie testified that A.C. first came to see her in December of 2015, to

address concerns about her self-harming behavior and depressive

symptoms. 5 RR 214. According to Ritchie, A.C. did communicate to her

that sexual abuse had taken place and that A.C.’s father was the perpetrator,

but that Ritchie did not ask for specifics about what sexual acts had taken

place because that was not the focus of the therapeutic sessions. 5 RR 214.

Ritchie stated that she understands her role to be helping the client deal with

the emotions they feel based on their experiences, and she would refer a child

who wished to make an outcry statement to a forensic interviewer. 5 RR 214.

Ritchie did learn that there were two separate times the abuse took place, but

she had no knowledge of which body parts were involved. 5 RR 217.

      Ritchie testified that in her trauma narrative process, A.C. probably

included some of the specific sexual acts which constituted the abuse, but

Ritchie had no recollection of whether A.C. included those details in her

narrative. 5 RR 215. Ritchie remembered giving A.C. paper to work on her

trauma narrative, and testified that for adolescents it is typical for them to

write out their narrative, but stated that the narrative can be in another form

of expression and is kept by the child to be destroyed as an act of

empowerment. 5 RR 215. When asked if A.C. told Ms. Ritchie the “who,




                                        5
what, where, [and] when” of the abuse, Ms. Ritchie responded, “Yeah. Pieces

of it.” 5 RR 220.

      Based on this testimony, it was reasonable for the trial court to

conclude that A.C. had told her therapist an incomplete account of the abuse,

such that it constituted a general allusion to sexual abuse but did not convey

sufficient detail to be a statement of the abuse within the meaning of article

38.072. While Appellant contends that the trial court’s ruling hinged on Ms.

Ritchie’s inability to recall what had been a discernable outcry statement, the

trial court’s ruling does not reflect that Ms. Ritchie was ever deemed a

recipient of a discernable outcry statement based on her testimony of what

was discussed during the therapy sessions:


      COURT: So the other thing we have, though, is the part with
      Ms. Ritchie. She clearly cannot remember. She clearly stated
      her job was to treat -- her job with the child or what she was
      attempting to do with the child --the reason she was seeing the
      child, I should say more clearly, was based on the trauma she
      received from sexual abuse and that was the focus, dealing with
      the trauma, not with the actual act itself or anything to do with
      the act itself, and that she wouldn't have. It's clear to me that
      the testimony she gave was she would be careful not to deal
      with that because that wasn't the purpose of her work with the
      child, that if there was an indication that she had been sexually
      abused or something, knew she would have sent her out for an
      outcry -- to do an outcry with a CAC interviewer. I think that's
      actually what she said. And that she had her doing these
      trauma narratives in 2016. And she can't recall whether any
      specifics were in that trauma narrative and the reason she



                                        6
         couldn't is because those trauma narratives were given to the
         child. It was the child's. And it was clear the way she described
         it. I'm not going to describe it articulately at 4:30 in the
         afternoon after a long day of voir dire, but it was clear. The way
         she described it was it's apparently a therapy tool by which the
         child would then destroy the trauma narrative. So it sounds to
         me like it was a way to get the child in touch with feelings. I
         can't -- I'm not making a ruling on that. So she clearly does not
         know anything about the specifics of the case. So the Court's
         ruling is Detective Dunn is the proper outcry witness.
         5 RR 227-8.


         Therefore, Appellant’s discussion of Foreman is inapposite to the

circumstances of this case.1

          By contrast, Detective Dunn testified that A.C. told him that the first

instance of sexual abuse occurred over Spring Break 2014, on the living room

couch of the apartment where her father, Appellant, lived. 5 RR 199-200.

A.C. described that Appellant touched her breasts, and that he used his hand

to touch outside her vagina and put his finger inside her vagina. 5 RR 201.

A.C. also informed Detective Dunn that in April 2014, around the time of her


     1
        Even if the trial court relied on Foreman’s interpretation of article 38.072 and considered Ritchie’s inability
to testify as to the specific details of what A.C. told her because the trauma narrative had been retained by the child
and not made part of her file, that reliance would not be an abuse of discretion because several appellate courts have
found Foreman to be persuasive. See Carty v. State, 178 S.W.3d 297 (Tex. App.—Houston [1st Dist.] 2005)
(finding Foreman instructive where the record did not show the child had given one adult details of the charged
offense, and the adult was uncooperative and unavailable); White v. State, Nos. 2-07-089-CR, 2-07-090-CR, 2008
Tex. App. LEXIS 3977 (Tex. App.—Fort Worth May 29, 2008) (not an abuse of discretion where adult who denied
child had told her any details of abuse was found not to be an outcry witness), and Creech v. State, Nos. 05-09-
00762-CR, 05-09-00763-CR, 2011 Tex. App. LEXIS 3340 (Tex. App.—Dallas May 4, 2011) (not an abuse of
discretion to find that a child psychiatrist who had no recollection or documentation of specific allegations of sexual
assault was not an outcry witness).



                                                             7
father’s birthday, the second instance of sexual abuse occurred. 5 RR 202.

The specific location provided was the bedroom of the same apartment, while

A.C. was lying in a bed. 5 RR 202. Detective Dunn testified that A.C. told

him that she was awoken by Appellant touching her breasts. 5 RR 202.

During that same visit but at a different time of day, Appellant and A.C. were

in the bedroom and Appellant exposed himself, rubbed her vagina, and

placed her hand on his penis. 5 RR 204. The detail provided to Detective

Dunn was sufficient to set forth particular sexual acts and identifiable

offenses, unlike the information relayed to Ms. Ritchie which did not

mention which specific body parts were involved.

      Based on this testimony by the potential outcry witnesses, it was

rational for the trial court to find that Detective Dunn was the proper outcry

witness for what A.C. reported to him, and that Ms. Ritchie had not been

made an outcry witness within the meaning of Article 38.072. Particularly

in light of the broad discretion afforded to the trial court in this

determination, Appellant has failed to substantiate his claim that this ruling

was an abuse of that discretion based on the testimony provided.




                                        8
  If the Designation of Detective Dunn as the Outcry Witnesses
              Was Error, Such Error Was Harmless.

      Under the Texas Rules of Appellate Procedure, an error that does not

affect the substantial rights of the accused must be disregarded. Tex. R. App.

Pro. 44.2(b). However, if constitutional error that is subject to harmless

error review has occurred, then the reviewing court must reverse the

conviction unless the court determines beyond a reasonable doubt that the

error did not contribute to the conviction.       Tex. R. App. Pro. 44.2(a).

Additionally, “error may not be predicated upon a ruling which admits or

excludes evidence unless a substantial right of the party is affected.” Id.,

citing Tex. R. Evid. 103(a).

      The erroneous admission of hearsay testimony by operation of a

mistaken outcry witness designation is non-constitutional error. Gibson v.

State, 595 S.W.3d 321, 327 (Tex. App. – Austin [3d dist.] 2020). Thus, if the

trial court’s ruling was in error, the error is reversible only if it had a

substantial and injurious effect or influence on the verdict. Id., citing Taylor

v. State, 268 S.W.3d 571, 592 (Tex. Crim. App. 2008). "If we have a fair

assurance from an examination of the record as a whole that the error did

not influence the jury, or had but a slight effect, we will not overturn the

conviction." Taylor v. State, 268 S.W.3d at 592 (Tex. Crim. App. 2008).




                                         9
     “In cases involving the improper admission of outcry testimony, the

error is harmless when the victim testifies in court to the same or similar

statements that were improperly admitted or other evidence setting forth the

same facts is admitted without objection.” Gibson v. State, 595 S.W.3d at

327 (Tex. App. – Austin [3d dist.] 2020). In Gibson, the court found no harm

from the admission of hearsay where the child complainant testified to the

same evidence, where a diagram and the forensic interview were also

admitted without objection, and where the accused made a statement that

was arguably an admission to the allegations.       Id.   By contrast, if the

improperly admitted hearsay is the only evidence offered to establish the

elements of the sexual abuse, then the error will not be found harmless. State

v. Akteyarlee, 2016 Tex. App. LEXIS 12930 (Tex. App. – Austin [3d dist.]

2016).

     Here, A.C. testified before the jury to the same events she recounted to

Detective Dunn, with some discrepancies but substantially similarly to the

statements he conveyed to the jury. 7 RR 71-80. Notably, A.C. testified that

in addition to touching her breasts and touching inside and outside of her

vagina, Appellant also used his tongue to touch inside and outside of her

vagina, during the first instance of sexual abuse. 7 RR 77. The description

of the second instance of sexual abuse was likewise substantially similar. 7



                                       10
RR 89, 98. Additionally, certain details were permitted into testimony as

statements made for purposes of medical treatment to the SANE examiner,

specifically that A.C. was touched on the inside and outside of her vagina,

and touched with a tongue to her vagina, and that she had to put her hand

on the offender’s penis. 8 RR 183. Whatever influence Detective Dunn’s

testimony had on the jury was likely far less impactful than the influence of

the testimony of A.C. herself, and therefore any error in permitting Detective

Dunn’s hearsay testimony before the jury was harmless.

      Unlike in State v. Akteyarlee, in which the complainant’s testimony

contained no evidence of sexual abuse and the State relied entirely on the

erroneously admitted testimony of an outcry witness to prove the charged

conduct, Appellant had full opportunity to test the strength and credibility of

A.C.’s account that gave rise to the allegations against him. 2016 Tex. App.

LEXIS 12930 (Tex. App. – Austin [3d dist.] 2016). Appellant has not

demonstrated that he was deprived of a substantial right, and therefore any

error must be disregarded. Tex. R. App. Pro. 44.2(b).




                                       11
                              CONCLUSION



      Texas courts have repeatedly declined to find that an underdeveloped

or nonspecific narrative of abuse constitutes “a statement about the offense”

for purposes of Article 28.072. Garcia v. State, 792 S.W.2d at 92 (Tex. Crim.

App. 1990). As such, the listener of a vague statement that later evolves into

a discernable allegation of child abuse is not a proper outcry witness. Here,

the trial court found that the statements made by A.C. to her therapist were

not sufficiently specific or detailed to constitute a statement about the

offense within the meaning of Article 28.072. In contrast, the trial court

found that the statement to Detective Dunn was adequately specific and

designated him as the outcry witness for the offenses described to him.

Based on the evidence presented to the trial court at the outcry hearing, these

conclusions are supported by the record and were within the court’s

reasonable exercise of discretion.




                                       12
                                 PRAYER

     The State requests that the Court overrule Appellant’s point of error

and affirm the trial court’s judgment.



                                   Respectfully submitted,

                                          JOSÉ P. GARZA
                                          District Attorney
                                          Travis County, Texas

                                          /s/ Nancy Nicolas
                                          Nancy Nicolas
                                          Assistant District Attorney
                                          State Bar No. 24057883
                                          P.O. Box 1748
                                          Austin, Texas 78767
                                          (512) 854-9400
                                          Fax No. (512) 854-4206
                                          Nancy.Nicolas@traviscountytx.gov
                                          AppellateTCDA@traviscountytx.gov




                                         13
          CERTIFICATE OF COMPLIANCE AND SERVICE



   I certify that this brief contains 2,732 words, based upon the computer

program used to generate this brief and excluding words contained in those

parts of the brief that Texas Rule of Appellate Procedure 9.4(i) exempts from

inclusion in the word count, and that this brief is printed in a conventional,

14-point typeface.

   I further certify that, on the 11th day of March, 2021, a true and correct

copy of this brief was served, by U.S. mail, electronic mail, telephonic

document transmission, or electronically through the electronic filing

manager, to Appellant’s attorney, Keith S. Hampton, Attorney at Law, P.O.

Box 66488, Austin, Texas 78766, keithshampton@gmail.com.



                              /s/ Nancy L. Nicolas
                              Nancy L. Nicolas
                              Assistant District Attorney




                                       14
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Vicki Butcher on behalf of Nancy Nicolas
Bar No. 24057883
Vicki.Butcher@traviscountytx.gov
Envelope ID: 51404207
Status as of 3/11/2021 4:32 PM MST

Associated Case Party: State of Texas

Name           BarNumber    Email                           TimestampSubmitted      Status

Nancy Nicolas 24057883      nancy.nicolas@traviscountytx.gov 3/11/2021 4:16:56 PM   SENT



Associated Case Party: Omar Calderon

Name                    BarNumber   Email                     TimestampSubmitted Status

Keith Stewart Hampton   8873230     keithshampton@gmail.com 3/11/2021 4:16:56 PM     SENT